 

TRXADE GROUP, INC.

3840 Land O’ Lakes Blvd.

Land O’ Lakes, FL 34639

ALLIANCE PHARMA SOLUTIONS, LLC

3840 Land O’ Lakes Blvd.

Land O’ Lakes, FL 34639

   

 

1 January 2019

 

VIA HAND DELIVERY

PanOptic Health, LLC

ATTN: Meriam Ibrahim, Chief Strategy Officer

2063 Rancho Valley Dr., Suite 320-191

Pomona, CA 91766

 

SyncHealth MSO, LLC

ATTN: PanOptic Health, LLC, Manager

ATTN: Meriam Ibrahim, Manager

2107 Gunn Hwy

Odessa, FL 33556

 

  RE: Letter Agreement regarding Supplemental Terms and Conditions pertaining to
the Transaction (defined below).

 

Ladies and Gentlemen:

 

Reference is made to: (i) that certain Contribution Agreement (the “Contribution
Agreement”) dated as of even date herewith (the “Effective Date”) entered into
among PanOptic Health, LLC (“PanOptic”) and Alliance Pharma Solutions, LLC,
(“Alliance”), a wholly-owned subsidiary of the undersigned (“Trxade”); (ii) that
certain Technology Integration Agreement dated as of even date herewith entered
into among Alliance and SyncHealth MSO, LLC (“SyncHealth”) (the “Integration
Agreement”); (iii) that certain Subscription Agreement dated as of date herewith
by and between Trxade and PanOptic (the “Subscription Agreement”); (iv) that
certain Shareholder Agreement dated as of even date herewith entered into by and
between PanOptic and Trxade (the “Shareholder Agreement”); and (v) that certain
Operating Agreement dated as of even date herewith by and between Alliance,
PanOptic and SyncHealth (the “Operating Agreement;” the Contribution Agreement,
Integration Agreement, Subscription Agreement, the Shareholder Agreement, the
Operating Agreement and this “Letter Agreement,” and all exhibits, schedules and
annex thereto are referred to collectively herein as the “Transaction Documents”
and the transactions contemplated therein are referred to as the “Transaction”).

 

   

 

 

Trxade, Alliance, PanOptic and SyncHealth (the “Parties) agree to the following
supplements, and to the extent that the following contradicts any Transaction
Document, amendments, to the Transaction Documents as follows:

 

  1. Gross Revenue Quota Covenants.

 



  a. Subject to Section 1(d) below, PanOptic and SyncHealth jointly and
severally represent, warrant and covenant to Trxade and Alliance that the
Transaction, comprised of, without limitation, orders generated by SyncHealth to
be fulfilled by Alliance-network pharmacies utilizing Trxade goods and services
(the “Business”), will generate Gross Revenue (defined below) for Trxade in the
amounts referenced below (each a “Quota” or collectively, “Quotas”) in the
periods beginning on the Effective Date and ending on the dates referenced in
the corresponding Subsection below (“Quota Periods”). In the event such Quota or
Quotas are met, Section 2 below shall apply:

 

  i.   Effective Date through 30 April 2019: Gross Revenue of Five Million
Dollars ($5,000,000);           ii.   1 May 2019 through 31 July 2019: Gross
Revenue of Eight Million Dollars ($8,000,000);           iii.   1 August through
31 October 2019: Gross Revenue of Twelve Million Dollars ($12,000,000); and    
      iv.   Effective Date through 31 December 2019: Gross Revenue of Fifty
Million Dollars ($50,000,000); provided however, in the event SyncHealth itself
generates Twelve Million Five Hundred Thousand Dollars ($12,500,000) in EBIDTA
(as defined by GAAP) in the same time period, this Quota shall be deemed to be
satisfied and Section 2(d) shall apply.

 

  b. The Parties agree and acknowledge that in the event the Gross Revenue
Quotas in Section 1(a) above are not met for whatever reason, except as
referenced in 1(d) below, the Parties agree:

 

  i.   In the event that the Business results in Gross Revenue of not less than
Two Million Dollars ($2,000,000) in the period of 1 May 2019 through 31 July
2019, Section 2(f) shall apply;           ii.   In the event that the Business
results in Gross Revenue of not less than Six Million Dollars ($6,000,000) in
the period of 1 August 2019 through 31 October 2019, Section 2(f) shall apply;  
        iii.   In the event the Business results in Seventy Percent (70%) of the
Gross Revenue Quota referenced in Section 1(iv) above, i.e., Trxade recognizes
Gross Revenue of not less than Thirty Five Million Dollars ($35,000,000) or
SyncHealth achieves EBIDTA of not less than Eight Million Seven Hundred Fifty
Thousand Dollars ($8,750,000), Section 2(f) shall apply;

 



 2 

 

 

  iv.   In the event a Quota or Quotas are not met in any given Quota Period(s),
the Parties agree PanOptic and SyncHealth shall have until the end of the
subsequent Quota Period to cure the defaulted covenant, or in the case of a
default of 1(a)(iv) or 1(b)(iii), until the end of January 2020.

 

  c. “Gross Revenue” means the gross sales revenue, as defined by GAAP,
recognized by Trxade arising out of the Business. For the sake of clarity, and
without limiting the generality of the foregoing, Gross Revenue shall only
include that gross sales revenue attributable to the Business that Trxade and
Alliance are able to recognize prior to 31 January 2020 on a GAAP basis.        
d. The Parties agree and acknowledge that the Gross Revenue Quotas referenced
above are contingent on Alliance maintaining its national pharmacy network,
including retail pharmacies holding industry-standard retail contracts and
licenses, in substantially the same form as exists as of the date hereof. The
requirements of this Section will be deemed to be satisfied and discharged by
Alliance if Alliance-network pharmacies are able, based on state and payor
contracts, to accept at least Eighty Percent (80%) of the orders sent to
Alliance-network pharmacies. In the event that the 80% threshold is not met,
Section 2(g)(iv) shall apply.

 

  2. Stock and Unit Transfers. Subject to the terms of the Subscription
Agreement:

 

  a. In the event that the Quota in Section 1(a)(i) is met, on 1 January 2020
Trxade shall issue to PanOptic, pursuant to the Subscription Agreement,
2,273,329 shares of Stock (as defined in the Subscription Agreement).         b.
In the event that the Quota in Section 1(a)(ii) is met, on 1 January 2020 Trxade
shall issue to PanOptic, pursuant to the Subscription Agreement, an additional
2,273,329 shares of Stock.         c. In the event that the Quota in Section
1(a)(iii) is met, on 1 January 2020 Trxade shall issue to PanOptic, pursuant to
the Subscription Agreement, an additional 2,652,217 shares of Stock.         d.
In the event that the Quota in Section 1(a)(iv) is met, on 31 January 2020
Trxade shall issue to PanOptic, pursuant to the Subscription Agreement, a
collective total of Fourteen Million Seven Hundred Seventy Six Thousand Six
Hundred Thirty Eight (14,776,638) shares of Stock.

 



 3 

 

 

  e. Irrespective of whether the Quotas in Section 1 above are met: (a) On 1 May
2019, PanOptic shall Transfer to Alliance Sixty Thousand (60,000) Units (as
defined in the Operating Agreement) such that on 1 May 2019 Alliance owns Thirty
Six Percent (36%) of the equity Interests (as defined in the Operating
Agreement) of SyncHealth on a fully-diluted basis; (b) on 1 August 2019,
PanOptic shall Transfer to Alliance Sixty Thousand (60,000) Units, such that on
1 August 2019, Alliance owns Forty Two Percent (42%) of the equity Interests of
SyncHealth on a fully diluted basis; (c) on 1 November 2019, PanOptic shall
Transfer to Alliance Seventy Thousand (70,000) Units, such that on 1 November
2019, Alliance owns Forty Nine Percent (49%) of the equity Interests of
SyncHealth on a fully diluted basis; and on 31 January 2020, PanOptic shall
Transfer to Alliance Five Hundred Ten Thousand (510,000) Units, such that on 31
January 2020, Alliance owns One Hundred Percent (100%) of the equity Interests
of SyncHealth on a fully diluted basis. By way of example but without
limitation, if PanOptic and SyncHealth do not meet any of the Gross Revenue
Quotas, on 31 January 2020 Alliance may (i) do nothing, (ii) exercise its
put/call as referenced in Section 4 below, or, (iii) pursuant to 4(i) below,
cause Trxade to issue PanOptic 2,652,217 shares of Trxade Stock in exchange for
PanOptic Transferring to Alliance 510,000 Units, the result of which would be
Alliance owning 1,000,000 Units representing 100% of the Interests, and PanOptic
would own 2,652,217 shares of Trxade Stock. By way of another example but
without limitation, if PanOptic and SyncHealth meet the Gross Revenue Quotas in
1(a)(i)-(iii), but fail to meet the annual Quota in either 1(a)(iv) or
1(b)(iii), on 31 January 2020 Alliance may, without limitation, exercise its
put/call, or cause Trxade to issue PanOptic Nine Million Eight Hundred Fifty One
Thousand Ninety Two (9,851,092) shares of Trxade Stock in exchange for the
510,000 Units referenced above: 2,273,329 pursuant to 1(a)(i), plus 2,273,329
pursuant to 1(a)(ii), plus 2,652,217 pursuant to 1(a)(iii), plus 2,652,217
pursuant to 4(i), totaling 9,851,092 shares of Stock.         f. In the event
that PanOptic and SyncHealth satisfy and discharge the Gross Revenue covenants
referenced in Section 1(b)(i) through (iv), on 31 January 2020, Alliance shall
cause Trxade to issue to PanOptic the pro rata number of shares of Trxade Stock
that relates to the actual amount of Gross Sales generated by SyncHealth and
PanOptic. By way of example but without limitation, in the event that SyncHealth
and PanOptic generate Four Million Dollars ($4,000,000) in Gross Revenue in the
Quota Period between 1 May 2019 and 31 July 2020, an amount equal to One Half
(1/2) of the Quota referenced, on 31 January 2019, all else being equal, Trxade
shall issue to PanOptic 1,136,664 shares of Trxade Stock, an amount equal to One
Half (1/2) of the shares of Stock to be issued if the Quota had been met.      
  g. Adjustments.

 

  i.   In case Trxade shall, after the date of this Letter Agreement, (i)
declare a dividend on its common stock payable in shares of its capital stock,
(ii) subdivide or split its outstanding common stock, (iii) combine its
outstanding common stock into a smaller number of shares, (iv) issue any shares
by reclassification of its common stock (including any such reclassification in
connection with a consolidation or merger in which Trxade is the continuing
corporation), or (v) otherwise change or exchange the common stock, the number
of shares of Stock issuable to PanOptic hereunder at the time of the record date
for such dividend or of the effective date of such subdivision, combination,
reclassification, change or exchange shall be proportionately adjusted so that
upon issuance of the Stock after such date, PanOptic shall be entitled to
receive the aggregate number and kind of shares of Stock that PanOptic would
have owned upon such issuance and been entitled to receive upon such dividend,
subdivision, combination, reclassification, change or exchange, had the Stock
been issued immediately prior to such event or the record date for such event,
whichever is earlier.

 



 4 

 

 

  ii.   Upon any adjustment of the number of shares of Stock issuable hereunder,
Trxade shall promptly deliver to PanOptic a certificate signed by the President
or a Vice President setting forth in reasonable detail the method by which such
adjustment was calculated and the new number of shares of Stock.           iii.
  In case SyncHealth shall, after the date of this Letter Agreement, (i) declare
a dividend on its Units payable in Units, (ii) subdivide or split its
outstanding Units, (iii) combine its outstanding Units into a smaller number of
Units, (iv) issue any Units by reclassification of its Units (including any such
reclassification in connection with a consolidation or merger in which PanOptic
is the continuing company), or (v) otherwise change or exchange the Units, the
number of Units Transferrable to Trxade hereunder at the time of the record date
for such dividend or of the effective date of such subdivision, combination,
reclassification, change or exchange shall be proportionately adjusted so that
upon Transfer of the Units after such date, Trxade shall be entitled to receive
the aggregate number and kind of Units that Trxade would have owned upon such
Transfer and been entitled to receive upon such dividend, subdivision,
combination, reclassification, change or exchange, had the Units been issued
immediately prior to such event or the record date for such event, whichever is
earlier.           iv.   Upon any adjustment of the number of shares of Units
issuable hereunder, PanOptic shall promptly deliver to Trxade a certificate
signed by the President or a Vice President setting forth in reasonable detail
the method by which such adjustment was calculated and the new number of Units.
          v.   In the event that Alliance-network pharmacies fail to meet the
80% threshold referenced in 1(d) above in any Quota Period(s), the Gross Revenue
Quota for the corresponding Quota Period(s) shall be reduced by an amount equal
to Eighty Percent (80%) less the actual percentage of SyncHealth order fulfilled
by Alliance-network pharmacies; provided however, the number of shares of Stock
issuable to PanOptic for the corresponding Quota Periods shall be not be reduced
as a result. By way of example but without limitation, in the event that
Alliance-network pharmacies fulfill 70% of the orders sent to Alliance-network
pharmacies for fulfillment by SyncHealth in the Quota Period covering the
Effective Date through 30 April 2019: (a) the Gross Revenue Quota in that Quota
Period shall be reduced by Ten Percent (10%) to $4,500,000; and (b) the number
of shares of Stock issuable to PanOptic attributable to that Quota Period is not
affected.

 



 5 

 

 

  h. In the event that PanOptic and SyncHealth satisfy and discharge the Quota
covenant referenced in Section 1(a)(iv) prior to the date referenced therein, or
at any time prior to 31 December 2019 SyncHealth and its subsidiaries reaches
$50,000,000 in Gross Revenue YTD trailing, at such time met, Sections 2(a)
through 2(d) shall become effective and Alliance shall thereafter own 100% of
the equity Interests in SyncHealth and Trxade shall issue to PanOptic a
collective total of 14,776,638 shares of Stock.         i. All Transfers of
Units and issuance of Stock hereunder shall be free and clear of any and all
liens and/or encumbrances.

 

  3. Capital Contributions. Provided that PanOptic and SyncHealth are not in
breach of their obligations under the Transaction Documents, Trxade shall make
the Capital Contribution (as defined in the Operating Agreement) referred to in
the Operating Agreement in the total amount of Two Hundred and Fifty Thousand
Dollars ($250,000) as follows:

 

  a. Seventy Thousand Dollars ($70,000) on the date hereof;         b. Seventy
Thousand Dollars ($70,000) on 1 February 2019;         c. Seventy Thousand
Dollars ($70,000) on 1 March 2019; and         d. Forty Thousand Dollars
($40,000) on 1 April 2019.

 

  4. Put/Call. Subject to the terms and condition of the Operating Agreement:

 

  a. In the event that Trxade is adjudicated by the arbitrator referenced below
to have materially breached or defaulted on any Transaction Document and such
material breach or default occurred or is continuing to occur for in excess of
ninety (90) calendar days, PanOptic shall have the right, at its discretion, to
sell to Trxade all but not less than all of its Interest at the Put Strike Price
(defined below), and subject to the terms of this Agreement, Trxade shall have
the joint and several obligation to purchase from PanOptic all but not less than
all of PanOptic’s Interest at the Put Strike Price (defined below).         b.
In the event that Trxade is adjudicated by the arbitrator referenced below to
have materially breached or defaulted on any Transaction Document, and such
material breach or default occurred or is continuing to occur for in excess of
ninety (90) calendar days, PanOptic shall have the right, at its discretion, to
purchase from Trxade all but not less than all of Trxade’s Interest at the Call
Strike Price (defined below), and subject to the terms of this Agreement, Trxade
shall have the obligation to sell to PanOptic all but not less than all of its
Interest at the Call Strike Price (defined below).

 



 6 

 

 

  c. Alliance Put.

 

  i.   In the event that (a) PanOptic is adjudicated by the arbitrator
referenced below to have materially breached or defaulted any provision(s) of
any Transaction Document other than the Quota covenants in Section 1 above, and
such material breach or default occurred or is continuing to occur for in excess
of ninety (90) calendar days; or (b) PanOptic and/or SyncHealth defaults on the
Gross Revenue covenants in Section 1 above and such material breach or default
occurred or is continuing to occur for in excess of the cure periods referenced
above, Alliance shall have the right, at its discretion, to sell to PanOptic all
but not less than all of its Interest at the Alliance Put Price (defined below),
and PanOptic shall have the joint and several obligation to purchase from
Alliance all but not less than all of Alliance’s Interest at the Alliance Put
Price.           ii.   In the event that Alliance determines in its reasonable
discretion that there is a material adverse change in the business, properties,
financial conditions or affairs of SyncHealth, Alliance shall have the right, at
its discretion, to sell to PanOptic all but not less than all of its Interest in
exchange for any and all shares of Trxade Stock accrued and to be issued to
PanOptic arising out of or in connection with the Transaction, and PanOptic
shall have the joint and several obligation to purchase from Alliance all but
not less than all of Alliance’s Interest in exchange for any and all shares of
Trxade Stock accrued and to be issued to PanOptic arising out of or in
connection with the Transaction.

 

  d. In the event that (a) PanOptic is adjudicated by the arbitrator referenced
below to have materially breached or defaulted any provision(s) of any
Transaction Document other than the Quota covenants in Section 1 above, and such
material breach or default occurred or is continuing to occur for in excess of
ninety (90) calendar days; or (b) PanOptic and/or SyncHealth defaults on the
Gross Revenue covenants in Section 1 above and such material breach or default
occurred or is continuing to occur for in excess of the cure periods referenced
above, Alliance shall have the right, at its discretion, to purchase from
PanOptic all but not less than all of PanOptic’s Interest at the Call Strike
Price, and subject to the terms of this Agreement, PanOptic shall have the
obligation to sell to Alliance all but not less than all of its Interest at the
Call Strike Price.         e. Any Transfer hereunder shall be considered a
Permitted Transfer under the Operating Agreement.         f. “Put Strike Price”
means an amount equal to Three Times (3x) SyncHealth’s EBIDTA, determined
pursuant to GAAP.

 



 7 

 

 

  g. “Call Strike Price” means an amount equal to Eighty Percent (80%) of the
Put Strike Price.         h. “Alliance Put Price” means the Put Strike Price,
paid, at the option of PanOptic, either in cash or in Trxade Stock, the fair
market value of which shall be based on a thirty (30) day trailing average;
provided however, in the event that PanOptic elects to pay the Alliance Put
Price in Trxade Stock, notwithstanding anything to the contrary herein, the
Alliance Put Price will not exceed the amount of all the Stock issued to
PanOptic hereunder.

 

  i. Notwithstanding anything to the contrary herein, in the event that the
reduced Quota referenced in Section 1(b)(iii) is not met, on 31 January 2020
Alliance, in addition to any other rights or options hereunder or otherwise,
shall have the option, in its discretion, to purchase the 510,000 Units of
SyncHealth referenced in 2(e) above, such that on 31 January 2020 Alliance owns
One Hundred Percent (100%) of the equity Interests in SyncHealth, in exchange
for an additional 2,652,217 shares of Trxade Stock. In the event Alliance
exercises its option under this Section 4(i), Alliance shall issue to PanOptic a
perpetual royalty-free, non-exclusive, worldwide license to SyncHealth E-Hub
Software (defined in the Contribution Agreement) for non-healthcare applications
where any and all improvements developed by Panoptic after such transaction is
consummated, i.e., after all cure periods have run, are owned by Panoptic but at
Alliance’s option will be licensed to Alliance and its Affiliates on the same
terms as above.

 

  5. The three (3) Trxade employees that will be made available to SyncHealth
under the Technology Integration Agreement will be provided as follows:

 

  a. Board of Managers Trxade appointee: Shawn Patel (indefinite term);        
b. Compliance Officer: Mary DuFort (3 months free of charge, part-time); and    
    c. IT services, senior system architect: Rolf Bansbach (6 months free of
charge, part-time).

 

  6. The Parties agree that they shall attempt to amicably resolve any dispute
arising out of or in connection with the Transaction. The Parties shall
arbitrate any disputes arising out of or related to this letter agreement or the
transactions referenced herein pursuant to the commercial arbitration rules of
the AAA, venue in Hillsborough County, Florida using a one arbitrator panel
selected by the AAA. THE PARTIES HERETO WAIVE TRIAL BY JURY FOR ANY ACTION
ARISING OUT OF OR RELATED TO THIS AGREEMENT TO THE FULLEST EXTENT POSSIBLE UNDER
ANY AND ALL APPLICABLE LAW.         7. To the extent that any provision herein
contradicts any Transaction Document, the terms of this Letter Agreement shall
govern.

 



 8 

 

 

Please sign and date a copy of this Agreement and return it to Trxade to
acknowledge your agreement to the foregoing.

 

  TRXADE GROUP, INC.       By:     Surendra Ajjarapu   Its: Chief Executive
Officer         ALLIANCE PHARMA SOLUTIONA, LLC       By:       Surendra Ajjarapu
  Its: Chief Executive Officer

 

ACCEPTED AND AGREED TO:

 

PANOPTIC HEALTH, LLC             By:       Name: Meriam Ibrahim     Its: Chief
Strategy Officer             SYNCHEALTH MSO, LLC             By: PanOptic
Health, LLC     Its: Manager             By:     Name: Meriam Ibrahim     Its:
Manager    

 

 9 

 

 